Citation Nr: 1107773	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, to 
include the question of whether new and material evidence has 
been received by VA to reopen a claim therefor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from July 1958 to July 1960 and 
from November 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in October 2006 by the 
VARO in Houston, Texas, in which it was determined that new and 
material evidence had not been received by VA with which to 
reopen a previously denied claim for service connection for a 
left knee disorder.  Through additional adjudicatory action by 
way of a statement of the case of April 2008, the RO found that 
new and material evidence had been submitted to reopen the claim 
and that a preponderance of the evidence was against entitlement 
to service connection for a left knee disorder.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at San Antonio, Texas, in March 2010.  
A transcript of that proceeding is of record.  At such hearing, 
additional documentary evidence was submitted by the Veteran 
along with a written waiver for its initial consideration by the 
RO.  

In August 2010, the Board requested an opinion of a medical 
specialist from the VA's Veterans Health Administration (VHA).  
The requested opinion, dated in late October 2010, was thereafter 
received by the Board and the Veteran and his representative were 
provided a copy of that opinion in November 2010.  A period of 60 
days was afforded for the Veteran's response, which was received 
by the Board in January 2011.  

Notation is made that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 
U.S.C.A. § 7107(a)(2) (West 2002).  Expedited consideration has 
followed.  




FINDINGS OF FACT

1.  Service connection for a left knee disorder was most recently 
denied by final RO action in April 2005, and following the 
issuance of April 2005 notice as to the action taken and the 
Veteran's appellate rights, no timely appeal was initiated.  

2.  Since entry of the above-noted denial in April 2005, evidence 
was received by VA that was not previously before VA decision 
makers, relates to an unestablished fact, and raises a reasonable 
possibility of substantiating the previously denied claims for 
service connection for a left knee disorder.  

3.  A left knee disorder unequivocally existed prior to military 
service and did not undergo an increase in severity in service.  


CONCLUSIONS OF LAW

1.  The RO's decision of April 2005, denying most recently the 
Veteran's claim for service connection for a left knee disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2010).  

2.  Since entry of that prior decision, new and material evidence 
has been received by VA with which to reopen the previously 
denied claim for service connection for a left knee disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  A left knee disorder clearly and unmistakably preexisted 
service and was not aggravated therein.  38 U.S.C.A. §§ 1111, 
1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board herein finds independent of the RO's determination that 
new and material evidence has been received by VA to reopen the 
Veteran's previously denied claim for service connection for a 
left knee disorder.  To that extent, the need to discuss the VA's 
efforts to comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as 
codified in the United States Code, its implementing regulations, 
or the body of law interpretive thereof, or 38 C.F.R. 
§ 3.103(c)(2) (2010) as to the conduct of the hearing on appeal, 
see Bryant v. Shinseki, 23 Vet. App. 488 (2010), is obviated.

With respect to the claim herein reopened and denied, the Board 
is required to ensure that the VA's duties to notify and assist 
under the VCAA have been satisfied before addressing the merits 
of that reopened claim.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The notification obligation in this case was 
accomplished by way of the RO's letter, dated in June 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
full VCAA notice was provided to the Veteran prior to the initial 
adjudicatory action by the RO in October 2006, in accord with 
Pelegrini.  In light of the foregoing, and in the absence of any 
allegation of prejudice by or on behalf of the Veteran, the Board 
cannot conclude that any defect in the timing or substance of the 
notice provided affected the essential fairness of the 
adjudication, with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the claim herein 
addressed on its merits, and has not argued that any error or 
deficiency in the accomplishment of the duties to notify and 
assist has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The record indicates that the Veteran has been provided VA 
medical treatment and records of such have been obtained and made 
a part of his VA claims folder.  In addition, other assistance 
has been furnished by obtaining a VA medical examination in March 
2008, in addition to a VHA opinion from a VA medical expert in 
October 2010 as to questions raised by this appeal.  The VA 
examination was accomplished with the benefit of review of the 
Veteran's VA claims folder by the examiner, who also reviewed the 
Veteran's medical history and performed a physical examination 
and laboratory testing.  A copy of the VHA opinion has been 
provided to the Veteran and he has been afforded an opportunity 
to offer evidence and argument to the contrary.  No objection as 
to the conduct of the VA medical examination or the foundation 
utilized by the VA expert or the underlying facts relied upon is 
set forth.  On that basis, further development action relative to 
the disability herein at issue is not required.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) requires that the VA employee who conducts 
a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the Board 
hearing in March 2010, the Veterans Law Judge (VLJ) correctly 
outlined the issues on appeal and noted the elements of the claim 
which were lacking.  The VLJ specifically sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claims.  Questions were posed to the 
Veteran about medical treatment of the claimed disorder, as well 
as the current symptoms associated with same and their effect on 
his day-to-day functioning.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claims at issue and the Veteran, through his 
testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claims for benefits. As 
such, the Board finds that, consistent with Bryant, the VLJ 
complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and 
that any error in notice provided during the Veteran's hearing 
constitutes not more than harmless error.

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duties to notify and assist under the 
governing law and regulations.  

Analysis of the Merits

It is well-established doctrine that any statutory tribunal must 
ensure that it has jurisdiction over each case before 
adjudicating the merits of such case, and that a potential 
jurisdictional defect may be raised by the tribunal, sua sponte 
or by any party, at any state in the proceedings, and, once 
apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996).  To that end, the Board must ascertain whether 
new and material evidence has been presented, before addressing 
the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the 
RO) that are not appealed within in the prescribed time period 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to a 
claim that has been finally disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.  
See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either upon 
the merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be evaluated 
in the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131 38 C.F.R. § 3.303.  Where a veteran served 90 
days or more during a period of war, or during peacetime after 
December 31, 1946, and a chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

38 U.S.C.A. § 1111 sets forth governing principles relating to 
the presumption of a peacetime veteran's soundness of condition 
upon entry to service.  It provides that "every veteran shall be 
taken to have been in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service."  Id.  

The implementing regulation, 38 C.F.R. § 3.304(b), similarly 
provides that the veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  A history of 
preservice existence of a disease or injury recorded at the time 
of examination does not constitute a notation of such a malady, 
but instead, must be considered with all other material evidence 
in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

A veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect that 
a veteran has a disease or injury that subsequently becomes 
manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 
(2004) (noting that "[w]hen no preexisting condition is noted 
upon entry to service, the veteran is presumed to have been sound 
upon entry," but that "if a preexisting disorder is noted upon 
entry to service, the veteran cannot bring a claim for service 
connection for that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

Such an initial presumption, however, is not absolute and may be 
rebutted.  Wagner, 370 F.3d at 1096-1097.  Section 1111 permits 
VA to overcome the presumption of soundness upon a two-prong 
showing by clear and unmistakable evidence of both a preexisting 
condition and a lack of inservice aggravation to overcome the 
presumption of soundness for service.  Id.  If the government 
fails to demonstrate either prong, the rebuttal fails and the 
soundness presumption remains.  Id. (recognizing that the 
government's failure to rebut the soundness presumption means 
that he veteran's claim is one for direct service connection); 
see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The 
government's "burden of proof is a formidable one,"  Kinnaman, 
supra, and it "means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 
Vet. App. 254, 258 (1999); accord Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003) (noting that "[t]he clear-and- 
unmistakable-evidence standard is an 'onerous' one").

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Independent medical evidence is needed to support a 
finding that the preexisting disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  38 
C.F.R. § 3.306(b).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Service connection for a left knee disorder was originally and 
most recently denied by RO action in April 2005, when it was 
determined that the claimed disorder neither occurred in service, 
nor was caused by service.  Following notice to the Veteran of 
the denial action and his appellate rights later in April 2005, 
no timely appeal was initiated, thereby rendering final the April 
2005 action.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The Veteran thereafter reopened his claim for service connection 
for a left knee disorder and by rating action in January 2006, 
the RO determined that new and material evidence involving an 
allegation of inservice left knee injury had been submitted to 
permit reopening of a prior claim.  However, the RO denied the 
reopened claim on the basis that a preexisting left knee disorder 
had not been aggravated by service.  Appropriate notice of the 
action taken and appellate rights followed, and no appeal was 
timely filed.  

When new and material evidence is received prior to the 
expiration of an appeal period, it will be considered as having 
been filed in connection with the claim which was pending at the 
beginning of the appeal period.  See 38 C.F.R. § 3.156(b), 
Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. 
West, 13 Vet. App. 159, 161-62 (1999).  In this case, there is a 
May 2006 VA progress note in which a treating VA physician 
indicated that the Veteran had left knee traumatic arthritis 
secondary to military trauma.  That evidence, by itself, meets 
the requirements as to its newness and materiality per 38 C.F.R. 
§ 3.156(a) and also the requirements of 3.156(b) as to the date 
on which it is deemed to be of record per Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA-generated documents are deemed to be of 
record on the date of their creation).  Its presence precludes 
the attachment of finality to the January 2006 determination and, 
consequently, the most recent, final action with respect to the 
issue of service connection for a left knee disorder is that 
entered by the RO in April 2005.  

Given the finality of the most recent denial of service 
connection in April 2005, the question at this juncture is 
whether new and material evidence has been received by VA to 
reopen the Veteran's previously denied claim.  This ordinarily 
necessitates a review of the evidence submitted prior to and 
subsequent to those most recent, final denial.  However, in this 
instance, notice is taken by the Board that, in addition to the 
hearing testimony at the Board hearing in March 2010 and 
statements from the Veteran alleging inservice injury involving 
the left knee, the record includes VA treatment records, 
including the aforementioned May 2006 note and a medical 
statement, dated in September 2008, by the same physician who 
authored the May 2006 note, that the Veteran's left knee 
arthritis was the direct result of and exacerbated by his 
military service.  

This documentary and testimonial evidence, the credibility of 
which, although not its weight, is to be presumed per Justus v. 
Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 
C.F.R. § 3.156, including raising a reasonable possibility of 
substantiating the claim for service connection for a left knee 
disorder.  To that extent, alone, the previously denied claim for 
service connection for a left knee disorder is reopened.  
38 U.S.C.A. § 5108.  

Turning now to the question presented as to the service 
incurrence or aggravation of the Veteran's left knee disorder, 
the Board notes that no left knee disorder was shown on 
preinduction and induction medical examinations by the service 
department in March 1957 and July 1958, respectively, although a 
history of a left knee injury in a football injury in 1955 was 
set forth.  Assignment of a physical profile was made on each 
occasion utilizing the PULHES scale (the "PULHES" scale reflects 
the overall physical and psychiatric condition of an individual 
on a scale of one (high level of fitness) to four (medical 
condition or physical defect that is below the level of medical 
fitness required for retention in the military service; the "P" 
stands for "physical capacity or stamina; the "U" indicates upper 
extremities; the L is indicative of lower extremities; the "H" 
reflects the condition of one's hearing and ears; the "E" is 
indicative of the eyes; the "S" stands for psychiatric condition; 
see Odiorne v. Principi, 3 Vet. App. 456, 457 (1992)).  P-1 and 
L-1 profiles were assigned in March 1957; in July 1958, profiles 
of P-3 and L-1 were set forth.  

In December 1958, the Veteran sought medical assistance for a 
muscle strain of the left flank following his work on a track 
vehicle the preceding day.  No left knee complaints, findings, or 
diagnoses were set forth.  On a separation medical examination in 
June 1960, no specific clinical abnormality of the left knee was 
indicated, although it was noted that the left leg was one-half 
inch shorter than the right leg due to an old injury, for which 
no more specific details were provided.  Profiles of P-1 and L-1 
were assigned.  

On a service entrance medical examination in November 1961, no 
left knee disorder was objectively shown, although it was noted 
by history that the Veteran's original left knee injury had 
occurred in 1955 and that a reinjury to the left knee had 
occurred while playing football earlier during 1961, with 
resulting pain, swelling, and stiffness.  The diagnosis noted was 
of a status post left knee injury.  Profiles of P-1 and L-2 were 
assigned.  Four days later, the Veteran sought medical assistance 
for complaints of leg and foot pain.  The foot pain was noted to 
be the result of bilateral pes planus; by history, the left knee 
was first injured in 1955 with a resulting ligament tear.  
Clinical examination led to entry of an impression of a left 
posterior cruciate ligament tear with a medial meniscus tear.  An 
orthopedic consultation was recommended, which was conducted five 
days later, indicating that left knee swelling continued to be 
present, but X-rays revealed no abnormality.  In the referral for 
X-rays, it was recorded that left knee injuries had been 
sustained in 1953, as well as two months prior to November 1961, 
which were outside of the Veteran's active duty dates.  

A service exit medical evaluation in June 1962 demonstrated no 
clinical abnormality of the left knee.  No pertinent diagnosis 
was recorded.  Profiles of P-1 and L-1 were assigned.  By history 
only, a prior left knee sprain was noted, with negative X-ray 
films in October 1961, from which the Veteran recovered.  

After service, individuals who served with the Veteran offered 
statements in August 1960 that the Veteran had sustained an 
injury to his stomach or abdomen in attempting to manually lift a 
truck ramp in service.  VA examination in November 1960 was 
negative for any pertinent complaint, finding, or diagnosis.  

Received by VA in March 2004 was an electronic mail message to 
the Veteran's spouse from a spouse of a serviceman who served on 
active duty with the Veteran, who reportedly had indicated to his 
spouse that he recalled that the Veteran had suffered a left leg 
injury in service, but could not remember how or when it was 
sustained.  

VA medical examination by a fee-basis examiner in January 2005 
included a clinical evaluation and X-rays of the left knee, which 
culminated in entry of a diagnosis of osteoarthritis of the left 
knee.  No opinion was offered as to the service incurrence or 
aggravation of that disorder.  

VA medical treatment is shown to have been received during 2005 
and beyond for left knee complaints, with entry of a diagnosis of 
osteoarthrosis of the left knee.  One VA treatment note compiled 
in May 2006 included an assessment of left knee traumatic 
arthritis secondary to military trauma, based on the Veteran's 
account of a 1960 injury to the left leg when attempting to lift 
a truck ramp by hand.  

VA examination in March 2008 yielded a diagnosis of a stable left 
knee joint, and, in addition, following a review of the claims 
folder, the VA examiner concluded that the Veteran's left knee 
disorder was not caused by or the result of active service.  

Another VA medical professional, who was the author of the May 
2006 report described above, referenced in a treatment note, 
dated in September 2008, the Veteran's account of an inservice 
injury to the left leg when attempting to lift a trunk ramp, and 
noted the following:

Because I myself am a former tank crewmember as well 
I fully understand the mechanism of injury suffered 
by [the Veteran] and witnessed soldiers in my 
battalion with similar injuries.  It is medically 
possible that the initial injury incurred while on 
active duty was further exacerbated by [the 
Veteran's] remaining tour of duty and have (sic) now 
worsened to the point of disability.  Therefore I 
feel that his left knee arthritis...[is] a direct 
result of and exacerbated by [the Veteran's] 
military service.  

The Veteran testified at his Board hearing in March 2010 that he 
sustained an injury to the left knee in December 1958 when 
attempting to lift a truck ramp.  This occurred during his 
initial period of active duty, following which he returned to his 
civilian job as a policeman until recalled to active duty during 
the Berlin crisis of 1961.  Following his return to active duty, 
reinjury to his left knee was noted to occur, although he could 
not recall the particulars of how that injury occurred.  He 
acknowledged having sustained a left knee injury prior to service 
playing football in or about 1955 and indicated further that his 
left knee injury did not stop him from becoming a police officer 
in 1956.  

Based on the Veteran's request and the questions posed by the 
instant appeal, the Board in August 2010 requested a VHA opinion 
from a VA medical expert in the field of orthopedics, whose 
position was that of Chief of Orthopedic Surgery at a VA Medical 
Center.  That physician reviewed the entirety of the Veteran's VA 
claims folder and offered three pages of comments regarding his 
review of pertinent entries within the Veteran's VA claims 
folder, culminating in the following October 2010 opinion:

In my opinion, the veteran probably sustained a 
cruciate ligament tear of his left knee, most likely 
as a result of the football incident in 1955.  
Whether this was of his anterior cruciate ligament 
or his posterior cruciate ligament (as suspected by 
the physician on 17 November 1961) is difficult to 
determine.  Tearing either of the cruciate ligaments 
can lead to some degree of instability of the knee 
and possible development of a meniscal tear and 
ultimately to degenerative joint disease (as noted 
of both knee on the films in 2006).  I find no 
evidence in the records that the preexisting left 
knee disorder underwent an increase in severity as a 
result of service beyond what would be expected to 
be due to the natural progression of the disorder 
(i.e. a cruciate ligament tear in 1955).  The 
absence of any record of an increase in severity of 
his left knee pain and/or instability implies clear 
and unmistakable evidence to me that the progression 
of the degeneration of his knee was the natural 
progression of the disorder and not the result of 
the veteran's military service.  Furthermore, I do 
not believe that the veteran's current left knee 
disorder (i.e. degenerative joint disease) can be 
related to his periods of military service on any 
other basis.  

The record reflects that, based on the absence of a notation of 
left knee disablement at the time of the Veteran's initial 
enlistment medical examination, he is entitled to a presumption 
of soundness as to that disorder for that period of service.  The 
existence of a left knee disorder was acknowledged at the time of 
the service entrance examination in November 1961, and, therefore 
no presumption of soundness applies for the second period of 
active duty.  Moreover, the record demonstrates that the 
presumption of soundness for the first period of service is 
rebutted by clear and unmistakable evidence denoting preexistence 
and no aggravation of the Veteran's left knee disorder.  
Examination and treatment records developed during active duty 
and thereafter demonstrate preexistence of a ligament or meniscal 
tear of the Veteran's left knee prior to initial service and he 
acknowledges the occurrence of a left knee injury in 1955 while 
playing football.  He alleges that reinjury of the same knee 
occurred in December 1958, but such allegation is deemed 
incredible in the absence of any credible, supporting evidence.  
It must be remembered that service treatment records during the 
initial period of service provide no corroboration or 
substantiation of any inservice knee injury or, for that matter, 
any left knee pathology of any sort.  The Board likewise notes 
that P-1 and L-1 profiles were assigned at service entrance and 
at service exit, thereby denoting no increase in severity in 
service.  Also, the vague, second-hand account from the spouse of 
a fellow serviceman as to the occurrence of an inservice left leg 
injury is unaccompanied by any pertinent details, including the 
date or place that the injury occurred, and is found to be 
insufficient to denote any superimposed injury or increase in 
severity of the preexisting left knee ligament and/or meniscal 
tear.  

This is a case where service connection may be granted only upon 
a showing of inservice aggravation, be it as to either the first 
or second period of service.  While the Veteran's account is that 
he sustained a reinjury involving the left knee in November 1958 
when attempting to raise a truck ramp, and he is certainly 
competent to attest to the occurrence of an injury, see 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), any 
involvement of the left knee is not substantiated by 
contemporaneously recorded medical records or otherwise 
corroborated by any credible account of fellow servicepersons or 
others or, for that matter, any other evidence.  Unfortunately, 
too, is the fact that his unsubstantiated, uncorroborated, and 
incredible account of left knee injury is incorporated into and 
the foundation for the opinions of one VA medical professional 
who has, on the basis of that account, determined that current 
left knee disablement of the left knee had its origin in service 
or is the result of an inservice aggravation of disability 
preexisting service.  

Service treatment records fail to identify but a single episode 
of left knee dysfunction occurring nearly immediately after 
service entrance in November 1961 involving left knee pain and 
swelling, which was related to a left knee reinjury occurring 
prior to that second period of active duty.  No substantiation of 
any further reinjury in service involving the left knee is 
provided.  It is also not shown that the Veteran was precluded 
from returning to his job as a policeman following his periods of 
service from July 1958 to July 1960 and from November 1961 to 
August 1962.  Medical management beyond August 1962 for left knee 
pathology is also not demonstrated, and it was not until many, 
many years later that the existence of left knee arthritis is 
first shown.  Moreover, the VA examiner in March 2008 and the VHA 
expert in October 2010 concluded that there was no basis for the 
service incurrence or aggravation of left knee disability, and, 
specifically, it was concluded by the VHA expert that there was 
unequivocal evidence, i.e., clear and unmistakable evidence,  
that the Veteran's left knee disorder did not undergo an increase 
in severity in service beyond normal progression.  On that basis, 
it must be determined that no presumption of aggravation based on 
an increase in severity in service is raised, and service 
connection for a left knee disorder on the basis of service 
incurrence and/or aggravation of a preexisting disorder must be 
denied.  

Incorporated into the aforementioned conclusion is the Board's 
finding that the Veteran's account of left knee injury in service 
is not credible and cannot be accorded any probative value or 
weight.  Simply put, the Veteran's statements that he sustained 
one or more inservice left knee injuries are outweighed by the 
other evidence of record, particularly his service treatment 
records which document no additional injury, only normal 
progression of the preexisting left knee disorder.  The Board 
would expect that service treatment records would contain an 
accurate history of the complaints for which the Veteran sought 
treatment as such a history would be necessary for those 
providing him treatment during service and the Board cannot 
contemplate any reason that the Veteran would have provided an 
inaccurate history to those providing him treatment during 
service.

On the basis of the foregoing, it is concluded that the 
preponderance of the evidence is against a showing as to the 
service incurrence or aggravation of a left knee disorder, to 
include arthritis.  Hence, the doctrine of reasonable doubt is 
not for application and the Veteran's reopened claim for service 
connection for a left knee disorder must be denied. 38 U.S.C.A. 
§§ 1131, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306; see Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001);Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the Veteran's 
previously denied claim for service connection for a left knee 
disorder is reopened.  

Service connection for a left knee disorder, based on the 
reopened claim therefor, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


